Case: 2:16-cv-01020-EAS-KAJ Doc #: 149 Filed: 09/07/21 Page: 1 of 3 PAGEID #: 973




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


KEVIN A. TOLLIVER,

                       Plaintiffs,
                                               Case No. 2:16-cv-1020
vs.                                            Judge Edmund A. Sargus, Jr.
                                               Chief Magistrate Judge Kimberly A. Jolson

WARDEN NOBLE,

                       Defendant.

                                     OPINION AND ORDER

       This matter is before the Court on (A) Plaintiff’s Motion for a Telephone Conference

(ECF No. 146), and his Renewed Objection to Magistrate’s Position on Declaratory Judgment

Issues Contained in Complaint (ECF No. 147); and (B) Defendant’s Motion for an Extension of

Time to File Dispositive Motion (ECF No. 148). For the reasons that follow, the Court DENIES

Plaintiffs’ motions and GRANTS Defendant’s motion.

(A)    Plaintiff’s Motions

       After years of litigation before this Court and the Sixth Circuit, Plaintiff has remaining in

this case a claim of retaliation against Defendant. Discovery on that claim is complete, and

dispositive motions, and trial have been scheduled. (ECF No. 143.)

       In Plaintiff’s Renewed Objection to Magistrate’s Position on Declaratory Judgment

Issues Contained in Complaint, he asks for reconsideration of this Court’s adoption of a Report

and Recommendation that overruled Plaintiff’s objection to the dismissal of his declaratory

judgment action. Plaintiff’s request consists in its totality to the following:

       Pursuant to some of the defendant’s answers in discovery it is clear that the
       declaratory judgment issued challenging the polices of the ODRC must proceed as
Case: 2:16-cv-01020-EAS-KAJ Doc #: 149 Filed: 09/07/21 Page: 2 of 3 PAGEID #: 974




       argued in the complaint (doc 30) and plaintiff cannot be forced to abandon them
       now without creating hardship upon all parties.

(ECF No. 147) (citing Compl.).

       Although the Federal Rules of Civil Procedure do not explicitly address motions for

reconsideration requests, the authority for a district court to hear such motions is found in both

the common law and in Rule 54(b) of the Federal Rules of Civil Procedure. Rodriguez v. Tenn.

Laborers Health & Welfare Fund, 89 Fed. Appx. 949, 959 (6th Cir. 2004). The Court here finds

no sufficient reason to reconsider its previous order. Plaintiff simply disagrees with this Court’s

decision. Thus, the Court DENIES Plaintiffs’ request for reconsideration. (ECF No. 147.)

       In Plaintiff’s Request for a Telephone Status Conference on Discovery and Objections,

Plaintiff “renews his objection to the Court’s attempts to restrict his case exclusively to claims of

retaliation.” (ECF No. 146 at 1.) Plaintiff further states that “it is a necessity to get subsequent

discovery from” third parties to support his dismissed claim. Id. The Court’s decision denying

Plaintiff’s request for reconsideration negates any reason to review any discovery requests to

support Plaintiff’s declaratory judgement action. Consequently, the Court DENIES Plaintiff’s

request for a telephone conference.

B.     Defendant’s Motion

       Defendant requests additional time to file its dispositive motion and offers good cause for

the request. See Fed. R. Civ. P. 16 (a court may enlarge the period of time to perform an act if

the request is made before the expiration of time originally prescribed when good cause is

shown). This Court, therefore, GRANTS Defendant’s motion. Defendant shall file its motion on

or before September 20, 2021. No further extensions will be granted.




                                                  2
Case: 2:16-cv-01020-EAS-KAJ Doc #: 149 Filed: 09/07/21 Page: 3 of 3 PAGEID #: 975




C.     Conclusion

       Based on the foregoing, the Court DENIES Plaintiff’s Motion for a Telephone

Conference (ECF No. 146), DENIES Plaintiff’s Renewed Objection to Magistrate’s Position on

Declaratory Judgment Issues Contained in Complaint (ECF No. 147), and GRANTS

Defendant’s Motion for an Extension of Time to File Dispositive Motion (ECF No. 148).

       IT IS SO ORDERED.



9/7/2021                                          s/Edmund A. Sargus, Jr.
DATE                                              EDMUND A. SARGUS, JR.
                                                  UNITED STATES DISTRICT JUDGE




                                             3
